UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-2839



MARY M. ALEXANDER,

                                             Plaintiff - Appellant,

         versus


MARYLAND LOTTERY AGENCY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
93-973-S)


Submitted:   April 7, 1998                 Decided:   April 24, 1998


Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary M. Alexander, Appellant Pro Se. Lawrence Paul Fletcher-Hall,
Assistant Attorney General, Margaret Witherup Tindall, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders dismissing this

action alleging hostile environment sexual discrimination and deny-

ing Appellant's various post-judgment motions. Because the conduct

alleged in this case to constitute harassment was not the sort that
a reasonable person would find hostile or abusive, we affirm on the

reasoning of the district court.* Alexander v. Maryland Lottery,
No. CA-93-973-S (D. Md. Dec. 19, 1996). We deny the motion for

leave to proceed in forma pauperis and dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                           AFFIRMED




     *
         See Harris v. Forklift Sys., Inc. , 510 U.S. 17, 21 (1993).

                                  2